                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

1716 W. GIRARD AVE LP,                                  CIVIL ACTION
                Plaintiff,

              v.

HFM CONSTRUCTION, INC., formerly                        NO. 16-4937
known as “FHM CONSTRUCTION,”
SCOTT MULDERIG, Individually and as
Agent for the City of Philadelphia, and
CITY OF PHILADELPHIA,
                      Defendants.

                                        ORDER

       AND NOW, this 19th day of February, 2019, upon consideration of Defendants’ Motion

for Summary Judgment (Document No. 49, filed May 19, 2018) and Plaintiff’s Response in

Opposition to the Defendants’ Motion for Summary Judgment (Document No. 53, filed July 9,

2018), for the reasons stated in the accompanying Memorandum dated February 19, 2019, IT IS

ORDERED that Defendants’ Motion for Summary Judgment is DENIED.


                                                 BY THE COURT:

                                                 /s/ Hon. Jan E. DuBois

                                                    DuBOIS, JAN E., J.
